DETAILED ACTION
	IPR2019-01490 in parent application 14/301,988 has been reviewed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The difference between “interconnected open cell porosity” and open cell porosity which is not interconnected is unclear.  It appears interconnected pores would simply be larger than a single pore.  Clarification is required.  This recitation has been treated as essentially the same as “open cell porosity.”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-11 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schirtzinger (U.S. Patent 3,066,896) in view of Angley (U.S. Patent 5,885,025), Hojaji (U.S. Patent 4,430,108) and Ogden (U.S. Patent 3,967,704).  
Schirtzinger discloses paving an area with foamed glass (50, Figure 15) and covering (51) the layer.  The covering is not cementitious material.  Angley discloses using a cementitious material (62) as a covering for a paving area (Figure 1B, for example) having the same purpose as Schirtzinger and the present application (i.e., arresting system).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the covering of Angley as the covering of Schirtzinger in order to protect and facilitate use of the arresting system while enabling pedestrian support, as taught by Angley.  Hojaji teaches a foamed glass for civil engineering applications.  Given the disclosures of Schirtzinger and Angley with respect to material characteristics and relative volumes in their respective beds, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the material of Hojaji as the foamed glass paving in the claimed range since foamed glass suits the material characteristic requirements and since Schirtzinger specifically discloses foamed glass as a suitable component.  Note that at least the outermost pores of Hojaji would be exposed and therefore, “open” and any cracking would interconnect adjacent pores.  For this reason, the new recitations are met.  Angley and Schirtzinger are directed to deceleration means for runways; however, Ogden exemplifies that there is no patentable distinction between deceleration means for aircrafts or other vehicles in runways and roadways, respectively, since Ogden teaches these to be analogous arts.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the combination to have made a roadbed, as there is no patentable distinction between a road and a runway in this instance.
Because the purpose of each of the beds of Schirtzinger, Angley and Ogden is to be crushed, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have performed the step of crushing.
Regarding the chemical compositions, given the teaching of materials suited for vehicle deceleration pavings, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, through routine experimentation, to have configured the compositions in the manner claimed.
Regarding claims 6 and 11, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have performed the steps simultaneously in order to expedite construction, for example.
The product produced by the combination of references in the process would result in a product meeting the recitations of claims 17-19.

Claims 1, 4-11 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narmo (U.S. Patent Application Publication 2012/0057931) in view of Angley (U.S. Patent 5,885,025), Hojaji (U.S. Patent 4,430,108) and Ogden (U.S. Patent 3,967,704).  
Narmo discloses paving an area with foamed glass (abstract, for example) and covering (4) the layer.  The covering is not cementitious material.  Angley discloses using a cementitious material (62) as a covering for a paving area (Figure 1B, for example) having the same purpose as Narmo and the present application (i.e., arresting system).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the covering of Angley as the covering of Narmo in order to protect and facilitate use of the arresting system while enabling pedestrian support, as taught by Angley.  Hojaji teaches a foamed glass for civil engineering applications.  Given the disclosures of Narmo and Angley with respect to material characteristics and relative volumes in their respective beds, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the material of Hojaji as the foamed glass paving in the claimed range since foamed glass suits the material characteristic requirements and since Schirtzinger specifically discloses foamed glass as a suitable component.  Note that at least the outermost pores of Hojaji would be exposed and therefore, “open” and any cracking would interconnect adjacent pores.  For this reason, the new recitations are met.  Angley and Narmo are directed to deceleration means for runways; however, Ogden exemplifies that there is no patentable distinction between deceleration means for aircrafts or other vehicles in runways and roadways, respectively, since Ogden teaches these to be analogous arts.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the combination to have made a roadbed, as there is no patentable distinction between a road and a runway in this instance.
Because the purpose of each of the beds of Narmo, Angley and Ogden is to be crushed, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have performed the step of crushing.
Regarding the chemical compositions, given the teaching of materials suited for vehicle deceleration pavings, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the compositions in the manner claimed.
Regarding claims 6 and 11, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have performed the steps simultaneously in order to expedite construction, for example.
The product produced by the combination of references in the process would result in a product meeting the recitations of claims 17-19.

Claims 1, 4-11 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hojaji (U.S. Patent 4,430,108) in view of Schirtzinger (U.S. Patent 3,066,896) and/or Angley (U.S. Patent 5,885,025) and/or Narmo (U.S. Patent Application Publication 2012/0057931) and further in view of Ogden (U.S. Patent 3,967,704).  
Hojaji teaches the material discussed above.  Each of Schirtzinger and Narmo teaches using a foamed glass for bed construction as discussed above.  Angley teaches an arresting bed with a cementitious covering, as discussed above.  Ogden teaches equivalence in runway and roadway applications as discussed above.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used Hojaji as the material in the beds of Schirtzinger and/or Narmo and/or Angley, to have covered it with the covering of Angley and to have used it in a road bed application, in order to provide a protected arrestor bed suitable for pedestrians since there is no patentable distinction between runways and roads, as discussed in the rejections above.
Because the purpose of each of the beds of Schirtzinger, Narmo, Angley and Ogden is to be crushed, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have performed the step of crushing.
Regarding the chemical compositions, given the teaching of materials suited for vehicle deceleration pavings, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, through routine experimentation, to have configured the compositions in the manner claimed.
Regarding claims 6 and 11, it would have been obvious to one of ordinary skill at the time of the invention to have performed the steps simultaneously in order to expedite construction, for example.
The product produced by the combination of references in the process would result in a product meeting the recitations of claims 17-19.

Response to Arguments
Applicant's arguments filed 08 August 2022 have been fully considered but they are not persuasive.  Most of the arguments were previously addressed in the Office action of 16 June 2022.  Additionally, note the decision on 17 February 2021 by the Patent Trial and Appeal Board in parent application 14/301,988.  The newly added recitations were specifically discussed therein and deemed unpatentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671